 


109 HR 3701 IH: Ecosystem Protection Act of 2005
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3701 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. Andrews (for himself, Mr. Lewis of Georgia, Mr. Holt, Mr. Pallone, Mr. Payne, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To assure that the American people have large areas of land in healthy natural condition throughout the country to provide wildland recreational opportunities for people, provide habitat protection for native wildlife and natural plant communities, and to contribute to a preservation of water for use by downstream metropolitan communities and other users, through the establishment of a National Forest Ecosystem Protection Program composed of lands within existing wilderness areas and adjacent primitive areas, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Ecosystem Protection Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. National Forest Ecosystem Protection Program 
Sec. 3. Special management considerations 
Sec. 4. Land acquisition authority 
Sec. 5. Voluntary grazing permit buyout program 
Sec. 6. Forest plan revision assessments 
Sec. 7. Original Ecosystem Protection Areas 
Sec. 8. Delineation of primitive areas on eastern National Forest System lands 
Sec. 9. Delineation of primitive areas on western National Forest System lands 
Sec. 10. Compatible management of adjacent Department of the Interior lands 
Sec. 11. Development of State Ecosystem Protection Areas 
Sec. 12. Availability of Forest Service funds and cooperation with land trusts 
Sec. 13. Reporting requirements 
Sec. 14. Authorization of appropriations   
2.National Forest Ecosystem Protection Program 
(a)Declaration of policyIn order to assure that the American people have large areas of land in healthy natural condition throughout the country, which lands provide wildland recreational opportunities for people, provide habitat protection for native wildlife and natural plant communities, and contribute to a preservation of water for use by downstream metropolitan communities and other users, it is hereby declared to be the policy of Congress to secure for present and future generations of Americans the enduring resource of protected large wild lands. 
(b)EstablishmentTo help achieve the policy declared in subsection (a), there is hereby established a National Forest Ecosystem Protection Program to be composed of lands within existing units of the National Forest System that contain one or more large existing wilderness areas as a core area and a primitive area extending outward therefrom, both of which will be designated as Ecosystem Protection Areas by this Act or a subsequent Act of Congress. 
3.Special management considerations 
(a)Wilderness area managementWithin the Ecosystem Protection Areas, the Secretary of Agriculture, acting through the Forest Service (in this Act referred to as the Secretary), shall manage the wilderness areas as provided by the Wilderness Act (16 U.S.C. 1131 et seq.) and other applicable laws, except that, with regard to commercial grazing in such wilderness areas, the Secretary shall pursue the voluntary buyout of grazing permits as provided in section 5. 
(b)Primitive area managementWithin the Ecosystem Protection Areas, the Secretary shall manage the primitive areas so that primitive recreation, the preservation of native wildlife and plants, the protection of habitat for endangered and threatened species, and reforestation and restoration of wilderness characteristics will be the paramount considerations and that all other multiple use activities will only be used to reinforce the paramount considerations. With regard to commercial grazing in such primitive areas, the Secretary shall pursue the voluntary buyout of grazing permits as provided in section 5. 
(c)Protection and restorationThe Secretary, in consultation with State wildlife officials and through the use of a public participation process, shall promote the reestablishment or protection of as many animal and plant species native to the designated Ecosystem Protection Areas as practical. 
(d)Retirement of grazing allotments for which no valid grazing permit existsThe Secretary shall not issue grazing permits for lands within a Ecosystem Protection Area for which no valid permit exists as of the date of the enactment of this Act. The Secretary shall permanently retire those lands from domestic livestock grazing use notwithstanding any other provision of law. 
4.Land acquisition authority 
(a)Acquisition authorizedThe Secretary shall strive to acquire all private lands, all mineral rights not owned by the United States, and all other interests in lands not owned by the United States, on a willing-seller/willing-buyer basis, located within any wilderness area specified in this Act and within the primitive areas delineated pursuant to this Act. 
(b)Voluntary base property acquisitionIf a person who waives a grazing permit under section 5 also owns a base property for the waived allotment which is located within the boundaries of a unit of the National Forest System, the person may offer that property for sale to the Secretary, and the Secretary shall purchase that property under this section. 
5.Voluntary grazing permit buyout program 
(a)Waiver of existing grazing permitsA livestock operator who holds a valid term grazing permit (in this section referred to as a permittee) may waive to the Secretary, at any time, a valid existing grazing permit authorizing livestock grazing on National Forest System lands included in an Ecosystem Protection Area. 
(b)Cancellation of waived grazing permitThe Secretary shall cancel grazing permits waived under this section and permanently retire the associated allotments from domestic livestock grazing use notwithstanding any other provision of law. 
(c)Compensation required; amountExcept as provided in subsection (d), a permittee who waives a grazing permit under subsection (a) shall be compensated at $175 per animal unit month, based on the average grazing use over the preceding 10 years the allotment was grazed, as stipulated by the grazing permit and paid for by the permittee or the predecessors of the permittee. Years of grazing non-use are excluded from this average. If a permittee is in arrears of Federal grazing fees, the amount of fees in arrears shall be deducted from the amount of compensation otherwise due the permittee under this section. 
(d)Additional compensation for prompt waiverA permittee who waives a grazing permit under this section during the six-month period beginning on the date of the enactment of this Act shall be compensated at $300 per animal unit month, and a permittee who waives a grazing permit under this section after the end of such six-month period, but before the end of the four-year period beginning on the date of the enactment of this bill Act, be compensated at the rate of $250 per animal unit month. The other provisions of this section shall apply to any permittee who takes advantage of the higher compensation offered by this subsection. 
(e)Public noticeNot later than three months after the date of the enactment of this Act, the Secretary shall notify every permittee whose allotment is located within an Ecosystem Protection area that the permittee is eligible for the voluntary grazing permit buyout authorized by this section. The notification shall include the options available to permittees under this section and section 4(b). During the same time period, the names and locations of the allotments shall be printed in the local newspapers.  
(f)Relation to other authorityNothing in this Act shall be construed to affect the Secretary’s authority to otherwise modify or terminate grazing permits without compensation. Compensation disbursed pursuant to this section shall not create a property right for permittees. 
(g)DefinitionsIn this section: 
(1)The term animal unit month means the amount of forage needed to sustain one animal unit for one month, as determined by the Secretary. 
(2)The terms grazing permit means any document authorizing the use of National Forest System land for the purpose of grazing domestic livestock.  
6.Forest plan revision assessments 
(a)Assessments requiredIn any Ecosystem Protection Area located east of the 104th meridian in the contiguous 48 States, the Secretary shall include the following assessments as part of the first round of Forest Service land and resource management plan revisions for each of these areas made after the date of the enactment of this Act: 
(1)An assessment of expanding the designated wilderness area or creating new wilderness areas in all the primitive areas created by this Act. 
(2)An assessment of the ecological benefit to be derived from closing any unimproved roads bisecting any such areas within encircling improved roads and from closing any improved roads cherry stemmed into those areas. 
(3)An assessment of the appropriate management practices most likely to improve habitat for key species in any of the above described areas, if those areas are not to be proposed to Congress as new wilderness areas. 
(b)Public participationEach assessment required by this section shall utilize all the procedures designed to provide public input into the Forest Service planning process. 
7.Original Ecosystem Protection Areas 
(a)In generalThe original Ecosystem Protection Areas include one or more of the largest existing National Forest System wilderness areas in the following States and the surrounding primitive areas delineated as provided in section 8 or 9. 
(b)DesignationThe Ecosystem Protection Areas, and the wilderness area forming the their core, are as follows: 
(1)Alabama: Sipsey.  
(2)Arizona: 
(A)Mazatzal. 
(B)Blue Range (also in New Mexico), including the Blue Range Primitive Area. 
(C)Chiricahua. 
(3)Arkansas: 
(A)Hurricane Creek. 
(B)Upper Kiamichi (also in Oklahoma). 
(4)California: 
(A)High Sierra, including John Muir, Ansel Adams, Golden Trout, Monarch, Dinkey Lakes, South Sierra, Dome Land, Hoover and Emigrant. 
(B)Trinity Alps. 
(5)Colorado: 
(A)Weminuche. 
(B)West Elk. 
(C)South San Juan. 
(6)Florida: 
(A)Big Gum Swamp. 
(B)Bradwell Bay. 
(7)Georgia: 
(A)Cohutta (also in Tennessee). 
(B)Southern Nantahala (also in North Carolina). 
(8)Idaho: 
(A)Central Idaho Massif, including Frank Church-River of No Return, Selway–Bitterroot (also in Montana), and Gospel Hump. 
(B)Hells Canyon (also in Oregon). 
(9)Indiana: Charles C. Deam.  
(10)Kentucky: Clifty.  
(11)Maine: Caribou-Speckled Mountain.  
(12)Michigan: Sylvania.  
(13)Minnesota: Boundary Waters Canoe Area.  
(14)Missouri: Irish.  
(15)Montana: 
(A)Montana Rockies, including Bob Marshal, Great Bear, and Scapegoat. 
(B)Central Idaho Massif, including Selway-Bitterroot (also in Idaho). 
(C)Yellowstone, including Lee Metcalf and Absaroka-Beartooth (also in Wyoming). 
(16)Nevada: Arc Dome.  
(17)New Hampshire: 
(A)Pemiwegasset. 
(B)Presidential Range-Dry River. 
(C)Sandwich Range. 
(18)New Mexico: 
(A)Gila, including Gila and Aldo Leopold. 
(B)Blue Range (also in Arizona). 
(19)North Carolina: 
(A)Citico Creek (also in Tennessee), including Joyce Kilmer-Slickrock. 
(B)Southern Nantahala (also in Georgia). 
(20)Oklahoma: Upper Kiamichi (also in Arkansas).  
(21)Oregon: Hells Canyon, including Hells Canyon (also in Idaho) and Eagle Cap.  
(22)Pennsylvania: Hickory Creek.  
(23)Tennessee: 
(A)Cohutta, including Big Frog (also in Georgia). 
(B)Citico Creek, including Joyce Kilmer-Slickrock (also in North Carolina). 
(24)Texas: 
(A)Upland Island. 
(B)Indian Mounds. 
(25)Utah: High Uintas.  
(26)Vermont: 
(A)Breadloaf. 
(B)Lyle Brook. 
(27)Virginia: Mountain Lake (also in West Virginia).  
(28)Washington: North Cascades, including Glacier Peak, Pasayten, Lake Chelan-Sawtooth, Mt. Baker, and Noisy Diobsud.  
(29)West Virginia: 
(A)Cranberry. 
(B)Mountain Lake (also in Virginia). 
(30)Wisconsin: Headwaters.  
(31)Wyoming: 
(A)Yellowstone, including Washakie, Teton, North Absaroka, Winegar Hole, Jeddiah Smith, Absaroka-Beartooth (also in Montana) and Lee Metcalf (wholly in Montana). 
(B)Wind River, including Bridger, Fitzpatrick and Popo Agie. 
8.Delineation of primitive areas on eastern National Forest System lands 
(a)Delineation required; timetableIn the case of units of the National Forest System located east of the 104th meridian in the contiguous 48 States, the Secretary shall delineate primitive areas around core wilderness areas as soon as practicable, but in no case more than three years after the date of the enactment of this Act, as an amendment to the applicable land and resource management plan. 
(b)ContentThe primitive areas delineated under this section shall include all areas from the wilderness boundary out to the nearest improved roads on all sides of the wilderness area and enough additional acreage to result in an Ecosystem Protection Area that is at least 50,000 acres and at least twice as large as the core wilderness area. In all cases, the primitive area shall be as compact as possible and designed to include as many natural communities as possible, including mountains, valleys, and other natural areas. 
(c)Special considerationsIn delineating the primitive areas, the Secretary shall exclude as many residential areas as possible. Along national or State designated trails, such as the Appalachian Trail, or natural biological corridors, the Secretary shall extend the primitive areas further in each direction from the core wilderness area. 
(d)RoadsThe Secretary shall begin closing unmapped roads, temporary roads, and unimproved cherry-stemmed roads in a primitive area as soon as practicable after the primitive area has been delineated, unless such roads provide access to private property. 
9.Delineation of primitive areas on western National Forest System landsIn the case of an Ecosystem Protection Areas located west of the 104th meridian, the Secretary shall identify every grazing allotment that is partially within a core wilderness area, and the portions of those allotments located outside of the core wilderness area shall be the primitive areas for that Ecosystem Protection Area. 
10.Compatible management of adjacent Department of the Interior landsFederal lands administered by the Secretary of the Interior that are adjacent to the Ecosystem Protection Areas shall be managed in a manner compatible with the management of the Ecosystem Protection Areas. 
11.Development of State Ecosystem Protection Areas 
(a)Assistance authorizedThe Secretary shall provide technical and financial assistance to enable the States specified in subsection (b) to acquire Ecosystem Protection Areas since these States are without a National Forest or Grassland of 50,000 or more acres. A State Ecosystem Protection Area shall be based on one of the largest State-owned Wilderness Areas, State Parks, State Forests, or State Wildlife Management Areas in the State, as described in subsection (b). 
(b)State ecosystem protection areasThe State Ecosystem Protection Areas and the State-owned lands forming their cores are as follows: 
(1)Connecticut: Housatonic Highlands, including Housatonic State Forest and Mt. Washington State Forest (also in Massachusetts and New York). 
(2)Delaware: Bay to Bay, including Redden State Forest and Nanticoke Wildlife Area (also in Maryland). 
(3)Hawaii: Kau/South Kona, including Kau Forest Reserve. 
(4)Iowa: Fox River, including Stephens State Forest and Shimek State Forest. 
(5)Maryland: Maryland Mountains, including Savage River State Forest. 
(6)Massachusetts: Berkshire Hills, including Mount Greylock State Reservation and Pittsfield State Forest (also in New York). 
(7)New Jersey: Waywayanda Highlands, including Waywayanda State Park (also in New York). 
(8)New York: Bob Marshal Great Wilderness, including Five Ponds Wilderness and Pigeon Lake Wilderness. 
(9)Rhode Island: Arcadia-Pachaug, including Arcadia Wildlife Management Area and Pachaug State Forest (also in Connecticut). 
(c)AdministrationAn Ecosystem Protection Area acquired by a State using financial assistance provided under subsection (a) shall be administered by the State pursuant to this Act and State law. 
12.Availability of Forest Service funds and cooperation with land trustsTo carry out this Act. the Secretary may allocate funds otherwise available for the Forest Service. The Secretary may cooperate with land trusts and other private parties dedicated to the preservation of open space to acquire property authorized for purchase by this Act, including base properties and mineral rights, and to retire grazing permits. 
13.Reporting requirements 
(a)Information on Ecosystem Protection AreasAs part of the annual report to Congress prepared by the Secretary on the status of the National Wilderness Preservation System, the Secretary shall include appropriate information concerning the Ecosystem Protection Areas and the administration of this Act. 
(b)Special requirements for fifth reportThe annual report described in subsection (a) to be submitted to Congress in the fifth year after the date of the enactment of this Act shall contain the following: 
(1)An assessment and evaluation of all steps taken during the four preceding years pursuant to this Act. 
(2)Recommendations regarding the designation of additional or the expansion of existing Ecosystem Management Areas. 
(3)An evaluation of the effectiveness of the procedures for creating grazing free areas and the environmental advantages created in those areas. 
(4)Recommendations regarding whether the procedures evaluated under paragraph (3) should be extended to all Forest Service wilderness areas. 
14.Authorization of appropriations 
(a)Land acquisition in eastern United StatesThere is authorized to be appropriated to the Secretary for each of the fiscal years 2006 through 2019 through 2017 $100,000,000 for the purchase of private lands and other lands not owned by the United States located in primitive areas delineated east of the 104th meridian in the contiguous 48 States. Pending the delineation of primitive areas under section 8, the Secretary shall purchase lands in areas that the Secretary anticipates including in the Ecosystem Protection Areas. 
(b)Land acquisition in western wilderness areasThere is authorized to be appropriated to the Secretary for each of the fiscal years 2006 through 2019 $5,000,000 for the purchase of private lands and other lands not owned by the United States in the Wilderness Areas located west of the 104th meridian in the contiguous 48 States. 
(c)Elimination of grazingThere is authorized to be appropriated to the Secretary for each of the fiscal years 2006 through 2019 $2,000,000 for the purpose of carrying out section 5. 
(d)Support for states without federal ecosystem protection areasThere is authorized to be appropriated to the Secretary for each of the fiscal years 2006 through 2019 $33,000,000 to assist States in the purchase of private lands in a State Ecosystem Protection Area developed pursuant to section 11. 
 
